DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 10 and 16.
b.    Pending: 1-20.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Ha PG PUB US 20140241060 (hereinafter Ha).
Ha discloses apparatuses and methods associated with blocks of memory cells. The blocks of memory cells may include two or more sub-blocks of memory cells. Sub-blocks may comprise a vertical string of memory cells including a source select transistor and a drain select transistor. An apparatus may include two or more drain select lines, of which a first drain select line is coupled to a drain select transistor in a first sub-block of a first block and to a drain select transistor in a first sub-block of a second block. A second drain select line in the apparatus may be coupled to a drain select transistor in a second sub-block of the first block and to a drain select transistor in a second sub-block of the second block. Other apparatuses and methods are described.
Regarding independent claim 1 (and the respective dependent claims 2-9), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: provide a third control signal on a first select gate drain control line of the plurality of source gate drain control lines to enable the select gate drain switches of the memory subblock of the first plurality of memory subblocks; and provide a fourth control signal on a second select gate drain control line of the plurality of source gate drain control lines to disable select gate drain switches of remaining memory subblocks of the first plurality of memory subblocks.
Regarding independent claim 10 (and the respective dependent claims 11-15), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: selectively provide a respective control signal on each select gate drain control line of the plurality of select gate drain control lines to enable the select gate drain switches of the respective memory subblock of the plurality of memory subblocks of the block during the read operation.
Regarding independent claim 16 (and the respective dependent claims 17-20), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: selectively deactivate the first select gate source line to decouple the source line from the first and second memory subblocks; selectively activate the second select gate source line to couple the third memory subblock to the source line; and provide a voltage to the memory access line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ARITOME PG PUB 20150023103 teaches a semiconductor device having a vertical channel and a method of operating the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/XIAOCHUN L CHEN/Examiner, Art Unit 2824